Citation Nr: 0118666	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to June 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Regional Office (RO) 
that denied the veteran's claim for a compensable evaluation 
for the residuals of a fracture of the right fifth finger.  
When this case was previously before the Board in September 
2000, it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  The residuals of fracture of the right fifth finger are 
manifested primarily by limitation of motion and subjective 
complaints of pain.  

2.  There is no clinical evidence of ankylosis of the right 
fifth finger. 


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
fracture of the right fifth finger is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The Board finds that VA has met its 
duty to notify and assist in this veteran's case.  The 
veteran has not indicated he is in receipt of any private 
medical treatment for his service-connected right finger 
disability.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with an examination to determine the severity of his right 
finger disability.  

The record discloses that the May 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The statement of the case and the 
supplemental statement of the case provided the veteran an 
explanation of the evidence and laws considered, the 
applicable criteria for evaluating the residuals of a 
fracture of the fifth finger, including the manifestations 
necessary for a higher evaluation, and an explanation why his 
claim was denied.  Notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Veterans of Foreign Wars of the United States.  The statement 
of the case was not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received this 
determination.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

VA outpatient treatment records disclose that the veteran was 
seen in March 1999 with a crush injury to the right fifth 
finger.  It was noted that it continued to bleed and was 
painful.  An examination revealed that the fifth finger was 
swollen at the distal interphalangeal joint.  A laceration 
was noted on the dorsal aspect and the nail was severed.  The 
assessment was injury to the fifth finger of the right hand.  
The veteran received additional treatment the next day.  It 
was reported that an X-ray study of the right hand showed no 
fracture.  It was indicated that a splint was applied.  

The veteran was afforded an examination by the VA in May 
1999.  He reported aching in his right hand, especially the 
fifth finger.  He stated that cold weather made it worse.  He 
related that his grip was defective.  On examination, it was 
indicated that the veteran was right-handed.  There was mild 
deformity at the distal interphalangeal joint of the fifth 
finger.  There was no swelling or tenderness.  Active motion 
of the finger was good, with the proximal interphalangeal 
joint moving with 95 degrees of flexion and the distal 
interphalangeal joint moving with 45 degrees of flexion.  
Grip strength was good and the fingertip reached the palm 
near the transverse crease.  The radial pulse was palpable.  
An X-ray study of the right hand showed a mild deformity of 
the distal interphalangeal joint of the fifth finger.  The 
diagnosis was history of injury to the right fifth finger 
with residual minor deformity.  It was noted that there was 
no evidence of fracture.

Additional VA outpatient treatment records have been 
associated with the claims folder.  The veteran was seen in 
May 2000 for complaints including chronic right hand pain.  
It was indicated that there was limited motion of the right 
fifth finger.  A referral to the hand plastics clinic the 
following month shows that there was numbness, inflammation 
and pain in the fifth digit of the right hand.  

On VA examination in November 2000, the veteran reported that 
he could not bend the right fifth finger properly and that 
there was some deformity.  There was no pain, but the finger 
felt cold occasionally, especially in damp weather.  He added 
that he was not taking any treatment.  The veteran stated 
that he was working as a mechanic and truck driver.  An 
examination of the right fifth finger revealed mild abduction 
at the metacarpal phalangeal joint.  There was no swelling of 
the finger proximal interphalangeal joints.  No tenderness 
was reported.  Sensation was normal and power of the grip was 
good and strong.  Pinching was also strong.  Range of motion 
of the fifth finger revealed that the metacarpal phalangeal 
joint movement was 0-90 degrees of flexion.  Active and 
passive motion at the proximal interphalangeal joint was 10-
75 degrees.  Active and passive motion of the distal 
interphalangeal joint was 10-60 degrees.  X-ray studies of 
the right hand were normal.  There was no evidence of any 
residuals of a fracture of the fifth finger and no evidence 
of arthritis of these joints.  The diagnosis was history of 
injury to the right hand fifth finger. 

The examiner commented that he had reviewed the claims 
folder.  He reiterated that there was no evidence of any 
residual of the fracture of the right fifth finger.  There 
was no objective evidence of pain on movement of the finger, 
and the decrease of excursion of the motion of the fingers 
was reported in the examination findings.  He opined that 
there was no objective evidence of pain in using the 
veteran's right hand fifth finger and there was no evidence 
of functional limitation while using the hand during the 
test.  The examiner also stated that he did not find any 
evidence of the veteran not being able to work due to pain.  
The veteran had no other complaints of any flare-ups.  The 
examiner also noted that the veteran had some limitation of 
motion of the right fifth finger proximal interphalangeal and 
distal interphalangeal joints, but he did not see any 
residual of any fracture anywhere in the fifth finger.  
Accordingly, these limitations were not on the basis of the 
history of fracture.  Finally, he did not see any evidence of 
weak motion or fatigability, as well as incoordination, 
because his grip strength and pinching strength were strong 
during the tests.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent evaluation is assignable for favorable ankylosis 
of the ring and little fingers of either hand.  Diagnostic 
Code 5223 (2000).

A noncompensable evaluation may be assigned for ankylosis of 
the little finger of either hand.  Diagnostic Code 5227.

Initially, the Board notes that the RO has rated the 
veteran's service-connected disability of the right fifth 
finger under a diagnostic code (5223) that requires 
involvement of two digits.  Clearly, service connection has 
been granted only for the residuals of a fracture of the 
right fifth finger.  Thus, the Board finds that it is most 
appropriately evaluated under Diagnostic Code 5227.  The 
Board acknowledges that a mild deformity of the right fifth 
finger was observed at the time of the VA examination in May 
1999.  It is noted that limitation of motion of the finger 
has been demonstrated on both VA examinations conducted 
during the course of this appeal.  However, the examiner 
specifically concluded that any limitation of motion was not 
the result of the fracture.  In addition, it is significant 
to point out that there is no clinical evidence of ankylosis 
of the finger.  In addition, following the most recent 
examination in November 2000, the examiner stated that there 
was no objective evidence of pain or any functional 
limitation.  Indeed, he commented that there was no evidence 
of any residuals of the fracture.  The Board concludes that 
the medical findings on examination are of greater probative 
value than the veteran's statements in support of his claim.  
In the absence of clinical evidence of ankylosis, there is no 
basis on which a compensable evaluation may be assigned.  
Therefore, the weight of the evidence is against the claim 
for an increased rating for residuals of a fracture of the 
right fifth finger.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 (2000) would warrant a higher rating.  
See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. 
App. 202 (1995).  However, the recent VA examinations 
revealed no objective evidence of pain or any functional 
limitation of the right fifth finger due to the service-
connected fracture.  Therefore, a higher rating is not 
warranted under these provisions.



ORDER

An increased (compensable) evaluation for residuals of a 
fracture of the right fifth finger is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

